DETAILED ACTION
In response to communication filed on 2/5/2021.
Claims 1-51 are pending.
Claims 1-8,18-23,32-36,42-45 are rejected.
Claims 9-17,24-31,37-41 and 46-51 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung et al. (WO 2018/203695)(S1 hereafter).

Regarding claims 1 and 32, S1 teaches an apparatus for wireless communication at a user equipment (UE) [refer Fig. 3; 120][page 9; paragraph 0058], comprising: 
a processor (i.e. controller)[refer Fig. 3; 330], memory coupled with the processor [refer Fig. 3; 320]; and 
instructions stored in the memory and executable by the processor [page 10; paragraph 0064] to cause the apparatus to: 
identify a set of transmission-reception points (i.e. base stations) that transmit joint communications (i.e. co-operate to jointly support a UE) to the UE [page 12; paragraph 0072], each transmission-reception point of the set of transmission-reception points has a separate cell identification [refer Fig. 6; 601a, 601b](each base station is in a separate cell, and inherently has separate cell identification)[page 15; paragraph 0093; “[e]ach base station 601a, 601b may transmit PTRS to all mobile devices 603 in a corresponding cell or sector.”]; 
determine a subset of the set of transmission-reception points [page 5; paragraph 0035; “In systems in which multiple base stations co-operate to jointly support a single user, two or more base stations may sometimes be required to transmit respective PTRSs to the same UE.”] that are to transmit periodic tracking reference signals (i.e. Phase Tracking Reference Signals (PTRS))[refer Fig. 8D](PTRS patterns are repeated (i.e. periodically))[page 20; paragraph 0115; “[t]he frame-level PTRS pattern comprises a repeat of the symbol-level PTRS pattern, and the PTRS pattern is the same for every frame.”]; 
monitor, based at least in part on the determining, for one or more tracking reference signals from the subset of transmission-reception points [refer Fig. 6](the UE receives the PTRSs from the two or more base stations in joint communication)[page 20; paragraph 0115]; and 
update (i.e. adjust) one or more joint communications parameters (rotation of constellation in wireless communications)[page 5; paragraph 0032] for joint communications with the set of transmission-reception points based at least in part on the one or more tracking reference signals from the subset of transmission-reception points (PTRS are used to compensate for phase noise that creates a rotation of constellation of data symbols [page 12; paragraph 0071] multiple base stations cooperate to support a single user by transmitting respective PTRSs to the same UE [page 12; paragraph 0072]).   

Regarding claims 2 and 33, S1 teaches the joint communications parameters comprise one or more of a frequency error (phase noise creates greater problems (i.e. error) in higher frequency communications)[page 5; paragraph 0032].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3,4,18,20,34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung et al. (WO 2018/203695)(S1 hereafter) in view of Intel et al. (WO 2013/066416)(I1 hereafter).

Regarding claims 3 and 34, S1 fails to disclose receiving configuration information from at least a first transmission-reception point of the set of transmission-reception points that indicates the subset of transmission-reception points that are to transmit the periodic tracking reference signals, and the determining is based at least in part on the configuration information.  
I1 discloses that an eNB may select transmission points for a cooperating set and a scheduled transmission point set from transmission points in Coordinated Multipoint (CoMP), the eNB can notify a UE of the configuration and/or updates to the CoMP measurement set [page 5 lines 8-15], the selection of candidate measurement sets include a plurality of transmission points in the network that can be candidates for CoMP communications with the UE [page 5; lines 18-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for joint communications to incorporate the sending of configuration and/or updates to a UE for coordinated multipoint communications from an eNB as taught by I1.  One would be motivated to do so to provide configuration of appropriate transmission points to a UE that can be closer to the UE [refer I1; page 5 lines 21-25].

Regarding claim 4, S1 fails to disclose the configuration information is received in one or more of radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI) from at least the first transmission-reception point.
I1 discloses that an eNB may select transmission points for a cooperating set and a scheduled transmission point set from transmission points in Coordinated Multipoint (CoMP), the eNB can notify a UE of the configuration and/or updates to the CoMP measurement set [page 5 lines 8-15], the selection of candidate measurement sets include a plurality of transmission points in the network that can be candidates for CoMP communications with the UE [page 5; lines 18-21].  I1 discloses that CoMP cell identification fields used to notify the UE of the one or more transmission points scheduled can be conveyed via DCI messages [page 10 lines 22-27].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for joint communications to incorporate the sending of configuration and/or updates to a UE for coordinated multipoint communications from an eNB as taught by I1.  One would be motivated to do so to provide configuration of appropriate transmission points to a UE that can be closer to the UE [refer I1; page 5 lines 21-25].

Regarding claims 18 and 42, S1 teaches an apparatus for wireless communication at a first transmission-reception point (i.e. base station)[refer Fig. 6; 601a], comprising: 
a processor [refer Fig. 2; 240], a memory coupled with the processor [refer Fig. 2; 230]; and 
instructions stored in the memory and executable by the processor to cause the apparatus to [page 9 paragraph 0057]: 
identify a set of transmission-reception points that transmit joint communications (i.e. co-operate to jointly support a UE) to at least a first user equipment (UE) [page 12; paragraph 0072], each transmission-reception point of the set of transmission-reception points has a separate cell identification [refer Fig. 6; 601a, 601b](each base station is in a separate cell, and inherently has separate cell identification)[page 15; paragraph 0093; “[e]ach base station 601a, 601b may transmit PTRS to all mobile devices 603 in a corresponding cell or sector.”];  
determine a subset of the set of transmission-reception points [page 5; paragraph 0035; “In systems in which multiple base stations co-operate to jointly support a single user, two or more base stations may sometimes be required to transmit respective PTRSs to the same UE.”] that are to transmit periodic tracking reference signals (i.e. Phase Tracking Reference Signals (PTRS))[refer Fig. 8D](PTRS patterns are repeated (i.e. periodically))[page 20; paragraph 0115; “[t]he frame-level PTRS pattern comprises a repeat of the symbol-level PTRS pattern, and the PTRS pattern is the same for every frame.”].
However S1 fails to disclose transmit, based at least in part on the determining, configuration information to at least the first UE that indicates the subset of transmission-reception points that are to transmit the periodic tracking reference signals.
I1 discloses that an eNB may select transmission points for a cooperating set and a scheduled transmission point set from transmission points in Coordinated Multipoint (CoMP), the eNB can notify a UE of the configuration and/or updates to the CoMP measurement set [page 5 lines 8-15], the selection of candidate measurement sets include a plurality of transmission points in the network that can be candidates for CoMP communications with the UE [page 5; lines 18-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for joint communications to incorporate the sending of configuration and/or updates to a UE for coordinated multipoint communications from an eNB as taught by I1.  One would be motivated to do so to provide configuration of appropriate transmission points to a UE that can be closer to the UE [refer I1; page 5 lines 21-25].
  
Regarding claim 20, S1 fails to disclose the configuration information is transmitted in one or more of radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI) to at least the first UE.
I1 discloses that an eNB may select transmission points for a cooperating set and a scheduled transmission point set from transmission points in Coordinated Multipoint (CoMP), the eNB can notify a UE of the configuration and/or updates to the CoMP measurement set [page 5 lines 8-15], the selection of candidate measurement sets include a plurality of transmission points in the network that can be candidates for CoMP communications with the UE [page 5; lines 18-21].  I1 discloses that CoMP cell identification fields used to notify the UE of the one or more transmission points scheduled can be conveyed via DCI messages [page 10 lines 22-27].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for joint communications to incorporate the sending of configuration and/or updates to a UE for coordinated multipoint communications from an eNB as taught by I1.  One would be motivated to do so to provide configuration of appropriate transmission points to a UE that can be closer to the UE [refer I1; page 5 lines 21-25].

Claims 5,7,8 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of Wang et al. (US Pub. 2020/0187281)(W1 hereafter).

Regarding claim 5, S1 fails to disclose the determining comprises: measuring a reference signal received power (RSRP) from each transmission-reception point of the set of transmission-reception points; and 
selecting a predetermined number of transmission-reception points from the set of transmission-reception points as the subset of transmission-reception points based at least in part on an ordering of the RSRP from each transmission-reception point.  
W1 teaches that for active coordination set (ACS), the ACS is populated with one or more base stations that exceed a threshold for inclusion, such as a threshold for RSSI, RSRP or RSRQ [paragraph 0059], the addition or deletion of base stations from the ACS is done by sending an modification message that includes an identifier of a base station to add or delete along with other indicators, including timestamps, geographic location from the UE and the like [paragraph 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Regarding claims 7 and 36, S1 teaches transmit a request to at least a first transmission-reception point to receive the periodic tracking reference signals from the subset of transmission-reception points.  
W1 teaches that if a UE determines that measured link quality of an ACS Disengaged-mode Reference Signal (ADRS) is lower than a threshold value, the UE can send a message to a master base station request a new ACS [paragraph 0068], an active coordination set (ACS) is populated with one or more base stations for coordinated communications that exceed a threshold for inclusion, such as a threshold for RSSI, RSRP or RSRQ [paragraph 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Regarding claim 8, S1 teaches the request is transmitted to at least the first transmission-reception point in an uplink control information (UCI) transmission, a medium access control (MAC) control element, in a radio resource control (RRC) signaling transmission, in a UE assistance information feedback transmission, or any combinations thereof.
W1 teaches that if a UE determines that measured link quality of an ACS Disengaged-mode Reference Signal (ADRS) is lower than a threshold value, the UE can send a message to a master base station request a new ACS [paragraph 0068], when a UE creates or modifies an ACS, the UE communicates using RRC signaling [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of W1, as applied to claim 5, in further view of I1.

Regarding claim 6, S1 fails to disclose the determining further comprises: receiving configuration information from at least a first transmission-reception point that indicates one or more of the predetermined number of transmission-reception points that are to be selected as the subset of transmission-reception points.
I1 discloses that an eNB may select transmission points for a cooperating set and a scheduled transmission point set from transmission points in Coordinated Multipoint (CoMP), the eNB can notify a UE of the configuration and/or updates to the CoMP measurement set [page 5 lines 8-15], the selection of candidate measurement sets include a plurality of transmission points in the network that can be candidates for CoMP communications with the UE [page 5; lines 18-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for joint communications to incorporate the sending of configuration and/or updates to a UE for coordinated multipoint communications from an eNB as taught by I1.  One would be motivated to do so to provide configuration of appropriate transmission points to a UE that can be closer to the UE [refer I1; page 5 lines 21-25].

Claims 19,21-23,35,43,44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of I1, as applied to claims 18 and 42, in further view of W1.

Regarding claims 19 and 43, S1 teaches the first transmission-reception point is not included in the subset of transmission-reception points.  
	W1 discloses that as channel conditions change for a UE, the UE or master base station can add or remove base stations from an active coordination set (ACS) while the UE concurrently communicates with base station in ACS [paragraph 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Regarding claims 21 and 44, S1 fails to disclose that the configuration information indicates that a predetermined number of the set of transmission-reception points are to be selected as the subset of transmission-reception points based at least in part on an ordering of a reference signal received power (RSRP) from each transmission-reception point of the set of transmission-reception points.  
W1 teaches that for active coordination set (ACS), the ACS is populated with one or more base stations that exceed a threshold for inclusion, such as a threshold for RSSI, RSRP or RSRQ [paragraph 0059], the addition or deletion of base stations from the ACS is done by sending an modification message that includes an identifier of a base station to add or delete along with other indicators, including timestamps, geographic location from the UE and the like [paragraph 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Regarding claims 22 and 45, S1 fails to disclose the instructions are further executable by the processor to cause the apparatus to: receive, from the first UE, a request to receive the periodic tracking reference signals from the subset of transmission-reception points.  
W1 teaches that if a UE determines that measured link quality of an ACS Disengaged-mode Reference Signal (ADRS) is lower than a threshold value, the UE can send a message to a master base station request a new ACS [paragraph 0068], an active coordination set (ACS) is populated with one or more base stations for coordinated communications that exceed a threshold for inclusion, such as a threshold for RSSI, RSRP or RSRQ [paragraph 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Regarding claim 23, S1 fails to disclose the request is transmitted to at least the first transmission-reception point in an uplink control information (UCI) transmission, a medium access control (MAC) control element, in a radio resource control (RRC) signaling transmission, in a UE assistance information feedback transmission, or any combinations thereof.
W1 teaches that if a UE determines that measured link quality of an ACS Disengaged-mode Reference Signal (ADRS) is lower than a threshold value, the UE can send a message to a master base station request a new ACS [paragraph 0068], when a UE creates or modifies an ACS, the UE communicates using RRC signaling [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Regarding claim 35, S1 fails to disclose measure a reference signal received power (RSRP) from each transmission-reception point of the set of transmission-reception points; 
select a predetermined number of transmission-reception points from the set of transmission-reception points as the subset of transmission-reception points based at least in part on an ordering of the RSRP from each transmission-reception point; and 
receive configuration information from at least a first transmission-reception point that indicates one or more of the predetermined number of transmission-reception points that are to be selected as the subset of transmission-reception points, or a RSRP threshold value for selecting one or more TRPs whose RSRP is higher than or equal to the RSRP threshold value as the subset of transmission-reception points.  
W1 teaches that if a UE determines that measured link quality of an ACS Disengaged-mode Reference Signal (ADRS) is lower than a threshold value, the UE can send a message to a master base station request a new ACS [paragraph 0068], an active coordination set (ACS) is populated with one or more base stations for coordinated communications that exceed a threshold for inclusion, such as a threshold for RSSI, RSRP or RSRQ [paragraph 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the addition or deletion of a base station in coordinated communications based upon measured thresholds such as RSRP as taught by W1.  One would be motivated to do so to provide better reliability for coordinated communications [refer W1; paragraph 0003].

Allowable Subject Matter
Claims 9-17,24-31,37-41 and 46-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a subset of transmission-reception points is a first subset of transmission-reception points, and a second subset of the set of transmission-reception points transmits one or more aperiodic tracking reference signals or periodic tracking reference signals, the second subset of transmission-reception points is non-overlapping with the first transmission-reception points, as indicated in claims 9,24,37, and 46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US Pub. 2019/0296873) discloses a coordinated wireless communication system with multiple transmission reception points (TRP) and one or more TRPs in a set may coordinate scheduling and communications with one another and neighboring TRPs may identify a CoMP set of TRPs with communication with a UE [paragraph 0028].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412


/JAMAL JAVAID/Primary Examiner, Art Unit 2412